USCA4 Appeal: 21-7696      Doc: 16         Filed: 11/09/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7696


        MARVIN EDUARDO LUNA GOMEZ,

                            Plaintiff - Appellant,

                     v.

        NINETEENTH JUDICIAL CIRCUIT OF VIRGINIA, Fairfax County Circuit Court,
        Criminal Division; BLAKE WOLOSON, Court Appointed Attorney at Law;
        KIMBERLY PHILLIPS, Garretson Phillips, PC, Attorney at Law; M.J. UNDNER;
        ROBERT J. SMITH; MARCUS GREEN; RAISSA WILBUR; KATHELEEN M.
        BILTON; LAUREN E. HAHN,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. M. Hannah Lauck, District Judge. (3:20-cv-00817-MHL-EWH)


        Submitted: September 30, 2022                                Decided: November 9, 2022


        Before RICHARDSON and HEYTENS, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Marvin Eduardo Luna Gomez, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7696      Doc: 16         Filed: 11/09/2022     Pg: 2 of 2




        PER CURIAM:

               Marvin Eduardo Luna Gomez appeals the district court’s order dismissing his 42

        U.S.C. § 1983 action.     We have reviewed the record and find no reversible error.

        Accordingly, we affirm. Gomez v. Nineteenth Jud. Cir. of Va., No. 3:20-cv-00817-MHL-

        EWH (E.D. Va. Nov. 23, 2021). We further deny Gomez’s motions to amend the case

        caption and for additional photocopying loans. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2